                                                       United States
            Case 1:19-cr-00251-LM Document 77-3 Filed 10/06/20  Page v. 1Johnathon
                                                                           of 1    Irish
                                                                   Defense Sentencing
                                                                               Exhibit C

 Wendy Irish




 To Whom It May Concern:

 I am writing this letter in re«ards to my nephew Jonathan Irish. I am his Aunt and even though I live in
 Georgia, I do return to N.H. once� year. So in the past I did try to visit Jonathan and his family.
 Jonathan has always been a doting father to hi.s 3 children and I did notice a �pedal bond with his oldest
 daughter. When I was in N.H. in April of 2019 because my mother, Jonathan's grandmother, had to be
 placed in a nursing home, he was eager to go with me to visit her. She was so happy to see her
 grandson. He was very kind and loving towards her and a'ied with me when we left because we were
 both upset at her being in the nursing home against her will. I visited with Jonathan and his family over
 the course of the time I was in the state and he was always very loving with his children.

  I have to admit that I was very shocked to hear of his arrest while he was trying to be the responsible
  parent to his 3 young children. I followed the case closely and was very confused about the outcome. I
�orlt under.,--tand the State wanting to send a father of 3 to prison for years when he was not arrested
  wl';,11,e committing a crime. I live in Georgia and see on the news felons committing violent crimes and
  being released home on probation. Of course, I do not have all the facts but I do know that my nephew
  is not a violent person and he did not commit a violent crime. If he is guilty of anything it is being gullible
· and trusting the wrong people.

 I hope and pray that the honorable judge in his case wlll see the facts and realize that Jonathan does not
 :!;eserff)o go to prison for any longer than he has already served. Please feel free to contact me at any
 tif:.·�




 Thank you for allowing me to share my voice in this case.



 Wendy E. Irish
